 OLD, ANGUS, INC., OF MARYLAND539Old Angus,Inc., ofMaryland and Hotel and Restau-rant Employees and Bartenders International Union,-AFL-CIO. Cases 5-CA-5623 and 5-CA-5760July 24, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 31, 1973, Administrative Law Judge Eu-gene George Goslee issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief,' and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedbelow.In accordance with our position as stated inSteel-Fab, Inc.,212 NLRB No. 25 (1974), we do not predi-cate our issuance of a bargaining order on a violationof Section 8(a)(5). Rather, a bargaining order is clear-lywarranted here because Respondent's numerousand substantial violations of Section 8(a)(1) and (3)have created an atmosphere in which a free and fairelection could not take place. Respondent engaged inseriousunlawful activity in order to dissipate theUnion's majority and dissuade employees from con-certed activity. To remedy this substantial miscon-duct by the Respondent, we shall issue a bargainingorder.Since the bargaining order we have herein issuedestablishes for the first time Respondent's duty tobargain, it follows that Respondent's individual bar-gaining and unilateral instituting of new employmentrules-referred to in the final paragraph of section III-of the Administrative Law Judge's Decision-did notviolate Section 8(a)(5).However, Respondent's discussions with employ-ees about the terms and conditions of employmentwere clearly undertaken in order to restrain employ-ees from engaging in union activity. Further,Respondent's new work rules were promulgated inresponse to the Union's organizational campaign andwere aimed at curtailing any further union activity.IInasmuch as the record and briefs adequately present the issues andpositions of the parties,the Respondent's request for oral argumentis herebydenied.Accordingly, we find that Respondent's aforemen-tioned conduct violated Section 8(a)(1) of the Act.AMENDED CONCLUSIONS OF LAWDelete Conclusions of Law 5 and 6 from the Ad-ministrative Law Judge's Decision and insert Conclu-sions of Law 5 and 6, as follows:"5.The Union is the sole and exclusive bargainingrepresentative of the Respondent's employees in thefollowing described unit:"All of the Respondent's employees at its restau-rant and cocktail lounge, excluding office clerical em-ployees,professionalemployees,guards,andsupervisors as defined in the Act."6.By discussing terms and conditions of employ-ment with its employees and by instituting and pro-mulgating new written work rules for its employees,theRespondent has violated Section 8(a)(1) of theAct."ORDERPursuant to Section 10(c) of the National Labor-Relations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent Old Angus,Inc., ofMaryland, College Park, Maryland, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following as paragraph 1(c) of theAdministrative Law Judge's recommended Order:"(c)Discussing with employees wages, hours, andterms and conditions of employment and institutingand promulgating new written work rules in order torestrain employees from engaging in union activities."2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER FANNING,dissenting in part:As stated in my dissent inSteel-Fab, Inc., 212NLRB No. 25, I would continue, in accordance withthe Supreme Court's decision inN.L.R.B. v. GisselPacking Co., Inc.,395 U.S. 575 (1969), to base theissuance of bargaining orders on findings of violationsof Section 8(a)(5). In this case I would find that Re-spondent has violated Section 8(a)(5) and that a bar-gaining order, dating from May 16, 1972, the date oftheUnion's initial demand for recognition, shouldissue.Furthermore, as I would find that Respondent's212 NLRB No. 93 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDduty to bargain arose as of the demand date, I wouldaffirm the Administrative Law Judge's finding thatRespondent, subsequent to the date of demand, bar-gained individually with employees and institutedand promulgated new written work rules in violationof Section 8(a)(5) and (1) of the Act.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT threaten our employees with dis-charge or other reprisals because of their unionmembership, activities, or desires; threaten thatwe will "blackball" our employees, interrogateour employees concerning their union member-ship, activities, or desires, promise our employeeseconomic or other benefits to persuade them toabandon their allegiance to the Union; coerceour employees to sign no-union pledges; or pro-mulgate an unlawful no-solicitation and no-dis-tribution rule.WE WILL NOT discharge or lay off our employ-ees because of their union and protected concert-ed activities.WE WILL NOT discuss with employees wages,hours, and terms and conditions of employmentor institute and promulgate new written workrules in order to restrain employees from engag-ing in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives of theirown choosing, to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection as guaranteed by Sec-tion 7 of the Act, or to refrain from any and allsuch activities.WE WILL, to the extent we have not alreadydone so, offer immediate and full reinstatementto the employees named below to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges pre-viously enjoyed, and WE WILL make them wholefor any loss of earnings they may have sufferedby reason of our discrimination, together withinterest thereon at 6 percent per annum.Beverly Peter'sArthur PrinceShirley CollinsMichael KrebsHilda WeaverPhyllis ThrelkeldNora KarpenLorraine LauerCamille Privitera JensenRobert PetersWE WILL, upon request, bargain with the Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, as the sole and exclusive bargain-ing representative of our employees in the followingdescribed unit with respect to wages, rates of pay,hours of employment, and other terms and conditionsof employment, and, if an agreement is reached, WEWILL embody such agreement in written form. Theappropriate unit for bargaining is:All employees of Old Angus, Inc., of Mary-land, employed in its restaurant and cocktaillounge, excluding office clerical employees,professional employees, guards, and supervi-sors as defined in the Act.WE WILL rescind and cease giving effect to thework rules for our employees issued on or aboutJuly 1, 1972, until we have given notice to theUnion, and have afforded the Union, if it sorequests, with the opportunity to bargain.OLD ANGUS, INC,OF MARYLAND(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any `other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 1019, CharlesCenter,Baltimore,Maryland 21201, Telephone 301-962-2822.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:These cases came on to be heard before me at Washington,D.C., on October 16 and 17, and November 27 and 28, 1972,upon a consolidated complaint' issued by the General1The original complaintin Case 5-CA-5623 wasissued on August 24, OLD ANGUS, INC., OF MARYLAND541Counsel of the National Labor Relations Board and ananswer filed by Old Angus, Inc., of Maryland, hereinaftercalled the Respondent. The issues raised by the pleading inthis proceeding relate to whether or not the Respondent hasviolated, and is violating, Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended, by acts andconduct hereinafter specified. At the conclusion of the hear-ing the parties waived oral argument, but briefs have beenreceived from the General Counsel and the Respondent,and the briefs have been duly considered.Upon the entire record2 in this proceeding and from myobservation of the testimony and demeanor of the witness-es, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Maryland corporation and operatesthe Old Angus Restaurant and the Red Fox Lounge, whichare located in the Holiday Inn Motel at 9137BaltimoreBoulevard, College Park, Maryland. The consolidated com-plaint alleges, and the answer admits, that during the calen-dar year 1971, the Respondent had gross revenues of$452,000, and purchased goods andmaterialsused in itsbusiness operations from sources situated outside the StateofMaryland in an amount valued in excess of $10,000.It is clear that the Respondent's revenuesfrom its opera-tion of the Old Angus are, standing alone, insufficient tosatisfy the Board's current standard for the assertion ofjurisdiction over retail enterprises. The General Counselasserts,nevertheless, that the assertion of jurisdiction is ap-propriate here because the business operated by the Re-spondent is held out to the public as integrated with aseparately owned establishment within which it is located,and the combined revenues of the two establishments ex-ceed the Board's retail standard.In support of thisassertionthe General Counsel adducedevidence that Ross J. Russo is the sole owner of the Respon-dent and operates a restaurant and cocktaillounge in aHoliday Inn Motel complex. The Respondent operatesthese facilities pursuant to a leaseagreementwith Universi-ty Host Hotel, Incorporated, the corporate owner and oper-ator of the Holiday Inn Motel. The Respondent's facilitiesoccupy a portion of the Holiday Inn premises, and accessmay be gained to the restaurant and cocktail lounge throughthe main entrance to the motel. Both enterprises use a com-mon parking lot, restrooms, and other customerfacilities.Guests at the motel are privileged and encouraged to use the1972, and predicated on a charge filed on May 18,1972- as amended on May23 and 30,and June 5 and 9,1972, and copies of the charge and amendmentswere duly served on the Respondent by registered mail. On September 22,1972, upon a charge filed on September 1, 1972, in Case5-CA-5760, a copyof which was duly served on the Respondent by registered mail, the RegionalDirector issued and caused to be served on the parties an order consolidatingcases,complaint, and notice of hearing, thereby consolidating and noticingsaid cases for hearing.2Pursuant to a stipulation of the parties the entire transcript of testimonyand certain designated exhibits from a related proceeding arising under Sec.10(j) of the Act,and heard before the, Honorable Edward S.Northrop, ChiefUnited States District Judge for the District of Maryland,have been receivedin evidence and made part of the record in these cases.restaurant and cocktail facilities, and guests may and docharge meal and beverage costs on their lodging bills. Inadvertisements, billboard notices and announcements toguests, University Host holds out the restaurant and cock-tail lounge as a part of the Holiday Inn facilities availableto its customers. In addition, the record reflects that Russo,together with the owners of University Host, Reubin Pom-erantz and Murray Schott, are officers of Host Lounge, Inc.,the corporation which holds the liquor license for theRespondent's cocktail lounge.On the basis of these facts, which are largely uncontro-verted, I find that the Respondent's restaurant and cocktailfacilities and the Holiday Inn Motel are held out to thepublic as a single integrated enterprise. I also find that thecombined revenues of the Respondent and University HostHotel, Incorporated, substantially exceed $500,000 per an-num, and that the impact exerted on commerce by a labordispute at the Respondent's facilities, warrants the exerciseof jurisdiction.3 I find and conclude, accordingly, that theRespondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe consolidated complaints alleges, the answer admits,and I find that Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, hereinafter calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDThe consolidated complaint alleges, and the answer de-nies,that on various occasions between May 12 and July 13,1972,4 the Respondent violated Section 8(a)(1) of the Act by(1) threatening its employees with discharge or other repri-sals; (2) threatening to "blackball" its employees; (3) inter-rogating its employees; (4) engaging in surveillance of aunion meeting place; (5) promising its employees economicand other benefits; (6) requesting its employees to sign ano-union pledge; and (7) promulgating an unlawful no-solicitation and no-distribution rule. The complaint alsoalleges, and the answer similarly denies, that between thedates of May 16 and July 28, the Respondent discriminato-rily discharged 11 of its employees, and discriminatorily laidoff 2 others. As to the 8(a)(5) allegations, the complaintallegesthat, since on or about May 16, the Respondent hasfailed and refused to bargain in good faith with the Unionas the majority bargaining representative of its employees inan appropriate unit, and has engaged in a course of conductdesigned to undermine the Union and destroy its majoritystatus. As a further part of the 8(a)(5) allegations, the com-plaint alleges that in July the Respondent engaged in con-duct in contravention of its bargaining 'obligation byunilaterally instituting a new set of work rules. By its answerthe Respondent generally denies the Union's majority sta-tus, and denies all allegation that it has refused to bargainin violation of Section 8(a)(5) of the Act.3Mtlco Importers, Inc, d/b/aDenny'sRestaurant#3,177 NLRB 702, 703(1969), andSands Motor Hotel,162 NLRB 863 (1967).4 All dates hereinafter are in 1972, unless specified to the contrary. 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDA. The Appropriate Bargaining Unit and the Union'sMajority StatusBy its answer the Respondent agrees that if the Board hasjurisdiction over Old Angus,Inc., ofMaryland,the unitalleged in the consolidated complaint is a unit appropriatefor bargaining for the purposes of this proceeding only. Ihave found that the Board has jurisdiction over the Respon-dent, and I further find and conclude that the unit describedbelow is a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.All employees at the Respondent's restaurant andcocktail lounge,excluding office clerical employees,professional employees,guards, and supervisors as de-fined in the Act.In late Aprilthe Respondent's employees instituted anorganizing campaign.One ofthe employees, Mrs. BeverlyPeters,made an initial contact withthe Union's businessagent, Ronald Richardson,and was subsequently furnishedwith a supply of authorizationcards which were distributedto other employees.On May16, coincidentalwith a workstoppageby the employees,theUnion made an oral de-mandon theRespondent for recognition,and this was fol-lowedon May 17 by a telegraphicdemand of similar nature.At the timethe oral demand was madeon May 16, theUnion hadin its possession 29 cards signedby employeesin the unit.Two additionalcards were signedby employeesat a later time on May 16, and a third additional card wasobtainedon May 20.The authorization contained on thecards executedby theRespondent's employees is as follows:AUTHORIZATION FOR REPRESENTATION BYAMERICAN FEDERATION OF LABOR ANDCONGRESS OF INDUSTRIAL ORGANIZATIONSIdesire to be representedby a unionwhich is partof the AFL-CIO and I herebydesignatethe AFL-CIOand/or itsappropriateaffiliatesasmy BargainingAgentin matters of wages, hours and other conditionsof unemployment.During the course of the hearing in this proceeding theparties entered into a stipulation whereby they have agreedthat the signatures on 20 of the total of 33 cards are genuine.Inasmuch as the authorization cards, on their face,are validdesignations for collective-bargaining representation, thesignatures are conceded to be those of the employees whosigned;and in the absence of any evidence of fraud ormisrepresentation,I find that the 20 employees authorizedthe Union to act as their bargaining representative.As to the remaining 13 cards, the Respondent has assert-ed various contentions to contest their authenticity or valid-ity in determining the Union'smajority status.The5N L R.B.v Economy Food Center, Inc.,333 F 2d 468, 471(C A 7, 1964 )6 N.L R.B v. Cumberland Shoe Corp,351 F.2d 917 (C.A. 6, 1965).Respondent contends that the card of employee Anna Hart-man should not be counted because Hartman withdrew herauthorization before the demand was made for recognition.The card of Charles Ladmer is contested on grounds thathe was told by the soliciter on the card that its purpose wasto obtain an election.The Respondent contests the validityof the cards of employees Deborah Green,Vigdis Michel-son and Donald St. Armand on the grounds that at the timethey signed the cards, or shortly thereafter, they intended toterminate their employment with the Respondent. As toemployee Robert Peters,who is the son of Beverly Peters,the Respondent argues that Robert is a minor,and underMaryland law is incompetent to execute a contract author-izing the Union to represent him for purposes of collectivebargaining.In addition to the foregoing contentions andarguments,theRespondent contests the authenticity ofsome of the 13 cards in issue on grounds that the signatoriesdid not testify,and the cards were introduced in evidencethrough other witnesses.In the case of Anna Hartman,she testified that she signeda card upon the solicitation of, Beverly Peters, and the cardis dated April 30. Mrs. Hartman also testified that prior toMay 16 she called Mrs.Peters and told her to destroy thecard because she wanted nothing to do with"it."Mrs.Hartman's testimony was not rebutted,and I find,accord-ingly, that she withdrew her authorization prior to the datethe Union demanded recognition from the Respondent.With respect to the remaining 12 cards in contest, I findno merit in the Respondent's contentions,assertions, andarguments.Each of the cards was established in evidencethrough the testimony of the signatory,or through the testi-mony of a witness who was present at the time the card wasfilled out and executed.I find that the cards were properlyauthenticated by witnesses competent to testify to the at-tending circumstances.'As to Charles Ladnier, he testified that he signed the cardfor Beverly Peters on April 29,and that he read the cardbefore he signedit.According to Ladnier,Mrs. Peters ex-plained what the card said and that the Union was going torepresent the employees.On cross-examination Ladnieralso said that Mrs. Peters said' there was going to be anelection,and that his signature on the card indicated hissupport for an election.On redirect examination, however,Ladnier testified that he did not know exactly what Mrs.Peters said to him,but his recollection was that she said thatthe Union was going to represent the employees.Ladnierread the card before he signed it, the card is an authenticauthorization for bargaining representation, and the evi-dence relied on by the Respondent is insufficient to estab-lishthatLadnier signed the authorization on thepronouncement of the solicitor that it would be used onlyto seek a Board election.6I find that Charles Ladnier's cardis a valid authorization.The record reflects that Deborah Green,Vigdis Michel-son, and Donald St. Armand signed valid authorizationcards, which they executed prior to the time of the Union'soral request for recognitionon May16.The record alsoreflects that the three employees subsequently terminatedtheir employment with the Respondent.They were, howev-er, in the Respondent's employ on May 16 at the time thedemand for recognition was made, and they are included on OLD ANGUS, INC., OF MARYLAND543the list of employees to which the Respondent has stipulatedas employed in the bargaining unit on the date of the de-mand. The Respondent asserts, nevertheless, that the evi-dence that the three employees subsequently terminatedtheir employment warrants the inference that they intendedprior to the time of the execution of their authorizations todiscontinue their employment relationship. The record doesnot support any such inference, and I could as easily inferthat they terminated their employment relationship becauseof the Respondent's unfair labor practices. Green, Michel-son, and St. Armand were employed on May 16, they execu-ted valid authorizations, and their names are included inboth the computation of the unit and the determination ofthe Union's majoritystatus.Finally, I find no merit in the contention that the cardexecuted by Robert Peters should be rejected because he isage 17, and under the law of the State of Maryland anycontract executed by him is revocable at will. WhateverMaryland law, under the doctrine of preemption the Na-tional Labor Relations Act is the governing regulatory legis-lation applicable to this proceeding, and there is nothing inthe statute or precedent law which requires voiding a validauthorization for union representation by a minor. RobertPeters' authorization card will be included in determiningthe Union's majority.I find and conclude, accordingly, that at the time of theUnion's initial demand for recognition on May 16,28 of theRespondent's employees had executed valid authorizationsfor the Union to represent them as their collective-bargain-ing representative. The Union's demand, moreover, was acontinuing demand, and I find that it is appropriate toinclude in the Union's majority count the three employeeswho executed cards after the time of the initial oral demandfor recognition.As a part of a further stipulation arrived at during thecourse of this proceeding, the Respondent agreed that as ofMay 16 at least 49 employees were employed by the Re-spondent in the bargaining unit. On December 29, after theclose of the hearing, the parties submitted a joint motionrequesting that one additional employee be added to thestipulated list of employees in the unit on May 16. I acceptthe stipulation and joint motion as establishinga prima faciecase that there was a total of 50 employees in the unit as ofthe time the Union made its demand on May 16, and in theabsence of any countervailing evidence I find that this is thescope of the unit for the purposes of determining whetheror not the Union had majority status. On the basis of theforegoing findings, 28 of 50 employees had designated theUnion as their collective-bargaining representative at thetime of the Union's initial demand on May 16, and thatmajority was increased by 3, employees through May 20. Ifind and conclude, therefore, that at all times since May 16,the Union has been the duly designated bargaining repre-sentative of the Respondent's employees in the unit foundappropriate above.B. The 8(a)(1) and (3) AllegationsAfter she obtained blank authorization cards from Busi-ness Agent Richardson, Beverly Peters, assisted to someextent by employee Arthur Prince, distributed the cardsamongthe employees and solicited,signatures.On May 13a union meetingwas held at Mrs. Peters' home, which wasattended by about 16 employees and Richardson. By thisdate approximately 29 employees had executed authoriza-tion cards, and Richardson explained to the employees themeansby which-the Union could seek recognition and bar-gaining with the Respondent. The employees voted to au-thorizeRichardson to demand recognition from theRespondent, using the authorization cards as proof of ma-jority status. It is this meeting of May 13 at Beverly Peters'home that gave rise to the General Counsel's allegation thatthe Respondent violated Section 8(a)(1) of the Act by enrgaging insurveillance.Mrs. Stephanie Ladnier, wife of employee Charles Lad-nier,testified that on May 13 she was driving on RhodeIsland Avenue adjacent to the location where the unionmeeting wasin progress at Mrs. Peters' home. According toMrs. Ladnier, she observed a 1967 turquoise-blue Cadillacdriven by a person of short stature. According to Mrs. Lad-der, Ross Russo owns a turquoise Cadillac, which might bea 1967. Russo agreed in his testimony that he owns a blue-green 1967 Cadillac.The foregoing is the sole extent of the evidence intro-duced in the record to substantiate the allegation of surveil-lance.In spite of other evidence in the record to reflect thatRusso knew of his employees' union activities, and probablyknew of the meeting held at Beverly Peters' home on May13, evidence that a 1967 turquoise Cadillace, driven by anunidentified person, wasseenin the vicinity of a unionmeeting,does not support the least inference of surveillance.Accordingly, I grant the Respondent'smotionto dismissthis allegation of the complaint.Mrs. Shirley Collins was employed by the Respondent asa cocktailwaitressand attended the unionmeeting at Mrs.Peters' home on May 13. After she returned home from themeeting,Mrs. Collins received a telephone call from RossRusso, who stated that he was trying to find out what Mrs.Collins knew about Mrs. Peters trying to form a union. Mrs.Collins replied that she did not know what Russo was talk-ing about. Russo insisted that he knew Mrs. Peters wastrying to form a union and asked if Peters had approachedMrs. Collins.Mrs. Collins denied that she had been ap-proached. Russo responded that he happened to know thatPeters was trying to form a union, and if the employeeswanted to go union, they were crazy and Russo would makeit so rough the employees would not be able to stand it.According to Collins' testimony, Russo also threatened thatif the employees thought they were then eating slop theyshould wait until' the Union came in, and further threatenedthat the employees would not be able to sit down on the jobat all.Mrs. Collins was scheduled to report to work at the usualhour of 6 p.m., on May 16. About 4 p.m., however, shereceived a telephone call from Russo and instructions notto report to work. Mrs. Collins asked the reason and Russoreplied that it was because her name was on a' union con-tract.Mrs. Collins insisted that she had not signed any con-tract, but Russo responded that he had the contract in frontof him, and it contained her signature. Russo asked if Mrs.Collins wanted her job.,In response to her affirmative replyRusso stated that if Mrs. Collins wanted her job he was 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDasking her to resign "until this blows over," and agreed thathe would call Mrs. Collins at a later time.Mrs. Collins called Mrs. Peters to relate what had hap-pened, and then called Russo back to inform him that shewouldn't resign because she would be unable to collect un-employment compensation. Russo replied that he alreadyhad someone to cover for that evening and Mrs. Collinsasked if she could report for work on the following evening.Russo replied, "No."On' May 17, Mrs. Collins tried on two occasions to con-tactRusso with respect to returning to work. Russo wasunavailable, but Mrs. Collins was told that if she wanted herjob back she should attend the meeting that Russo hadscheduled for several of the employees for Saturday, May20.Mrs. Collins, together with other employees, attended themeeting on May 20, which was conducted by Russo andAnthony Quinn, the Respondent's manager. Russo handedMrs. Collins a paper which he asked herto signto verifythat she "would never go union" if she came back to workfor the Respondent. Russo also stated that the paper wasintended to verify Mrs. Collins' gratitude for Russo's agree-ment to take her back to work. With further reference to thepaper, which contained the names of other employees, Rus-so explained that he intended that each of his employeeswould sign the paper, without regard to whether or not theyhad signed for the Union. As an example, Russo stated thatone of the cooks, identified in the record as Tuna, had cometo him that morning and explained that he signed for theUnion only because he wanted a raise. As Russo informedMrs. Collins, he gave Tuna a $10 raise, which he intendedto give him in any event, and Tuna signed the paper.In response to the solicitations of Russo and Quinn, Mrs.Collins replied that she did not want to sign the paper untilshe was reinstated, but agreed to sign it the day she wascalled back to work. Quinn informed her that this would betoo late, and the paper would not be available on the follow-ing Tuesday. Russo shoved the paper in front of Mrs. Col-lins, and she added her signature to the list of employees.Mrs. Collins was scheduled to work on the followingTuesday, May 23, but became ill and was under a doctor'scare fora week. Through her husband, the Respondent wasnotified of Mrs. Collins' illness. On Monday, May 29, Mrs.Collins called Russo and informed him that she had re-covered and would be available for work on the followingevening. Russo replied that he was putting Mrs. Collins towork in the "hole" and explained that this was a locationin the dining area adjacent to the lounge. Mrs. Collins pro-tested that she was a cocktail waitress,and not a diningroomwaitress. However, when she reported to work on the fol-lowing evening,Mrs. Collins was assigned as a diningroomwaitress. At the end of the shift she asked if she was to returnthe next day and Quinn replied, "Well, Shirley, we're goingto be using you from time to time as a spare, we'll call youthe next time we need you. Mrs. Collins was not thereafterrecalled to work.On May 15, the Monday following the date on which theunion meeting was held at her home,Beverly Peters contact-ed the Respondent to advise that she had a swollen lip froman automobile accident, and would be unable to report towork that evening. Later on the same day Mrs. Peters wasinformed that an advertisement had appeared in the Wash-ington Post seeking a'replacement for her as the barmaid atthe Respondent's establishment. About 4 p.m., on May 15,Mrs. Peters called Russo and asked why there was an ad forher job in the newspaper. Russo countered with the inquiryas to whether Peters was looking for a job. Peters repliedthat she was not and Russo volunteered that he had heardthat she was organizing a union. Peters denied the accusa-tion, and asked to confront the persons who were responsi-ble for circulating this information. Russo responded thatthis could not be done, and instructed Peters to contact himon the following day.About 11 a.m., on May 16, Mrs. Peters called Russo, whoinstructed her to report to work, but because it was onelection day in Maryland, advised her not to report until 8p.m. About 6 p.m., Russo called Mrs. Peters and told hernot to report to work because she had been discharged.Russo stated that the discharge was for union activity, andafter a pause added that Peters was also discharged forinsubordination. At a later time, May 20, Mrs. Peters wasinformed of the meeting Russo was conducting for theRespondent's employees. Mrs. Peters presented herself atthe meeting, but was asked to'leave because she no longerhad employment status.Late in the afternoon of May 16, Business Agent Richard-son received information that Beverly Peters had been dis-charged and that other of the Respondent's employeeswanted to strike in protest of the discharge. Richardsoncontacted Mrs. Peters, obtained the facts, and asked her tocontact the employees and tell them not to strike until Rich-ardson could meet with them. Richardson met with BeverlyPeters and other employees later in the evening, at whichtime he determined that Shirley Collins had also been dis-charged. Richardson then walked across the street to theRespondent's establishment, where he engaged in a series ofunsuccessful attempts to talk to Russo. Russo was presentin the restaurant, but refused to leave his office, in spite ofRichardson's warning that the Respondent's employeeswould probably strike in protest of the discharges. ' 'Unable to talk to Russo, Richardson proceeded to thekitchen where he engaged in a conversation with employeesArt Prince, Michael Krebs, Charles Ladnier, and others.According to his testimony, which I credit, Richardsoncounseled the employees not to walk out until further pro-ceedings could be initiated. Manager Quinn intervened atthis juncture, however, and told Richardson to leave thekitchen. Richardson complied, made one more unsuccessfulattempt to talk to Russo, and was blocked by Quinn whenhe attempted to reenter the kitchen. Richardson departedfrom the restaurant, but left a message for the employeesthat he would be in the Respondent's parking lot. Within afew minutes most of the employees on duty walked off thejob.In the interim, Russo had called the Prince George'sCounty Police, and a police car arrived about the same timeRichardson entered the parking lot. Russo confronted Rich-ardson and threatened Richardson that he had "had it."When Richardson inquired what this meant, Russo an-swered that he had contacted the Association in PrinceGeorges'County, that the Association was aware ofRichardson's identity, and that Richardson had "had it." OLD ANGUS, INC., OF MARYLAND545Russo continued by stating that Richardson had no busi-ness in his restaurant. Richardson replied that he did havebusiness at the Respondent's establishment, that the Unionrepresented Russo's employees, that Russo had dischargedtwo employees, and Richardson wanted to talk to him aboutreinstatement and recognition of the Union. Russo coun-tered with the comment, "You don't represent anyone"Richardson reached in his pocket, extracted 29 cards, andoffered them to Russo with the comment, "If you will exam-ine these, you will see exactly who we represent." ManagerQuinn, who was also present, started to reach for the cards,but Russo intervened with the warning, "Don't touch thosecards."On the following day, May 17, Richardson sent a tele-gram to the Respondent, in which he repeated the Union's,claim of majority status, and demanded that the Respon-dent recognize the Union as the collective-bargaining agentof all its employees except supervisory and clerical person-nel. According to Richardson's testimony, about May 19 hereceived a reply telegram from one Harold J. Rogers, advis-ing that Rogers represented Russo 7 The contents of thetelegram denied any prior conversation between Russo andRichardson relating to union activities, accused Richardsonof unlawful conduct, and denied the Union's claim of ma-jority on grounds that the representation cards were ob-tained through fraud and misrepresentation. This ended thecorrespondence between the parties. The Union subse-quently filed, but later withdrew a representation petitionfor a Board election to be conducted in the unit foundappropriate above.Arthur W. Prince was employed by the Respondent as acook for a period of 10 months prior to his discharge. Princesigned an authorization card and solicited cards from threeother employees. Prince also participated in the work stop-page on the evening of May 16.When Prince reported to work at 2 p.m., on May 17, hewas met by Russo with the remark "I don't need you any-more." In response to Prince's inquiry as to what the com-ment meant, Russo muttered something about what wasgoing on with a union. According to his testimony, whichI credit, Prince tried on about eight subsequent occasions toreturn to work for the Respondent, but in each instance hewas stalled off by Russo with the suggestion that he callback later.William Dennis, a former manager for the Respondent,testified that on May 23 he visited the Respondent's placeof business to talk with Russo about returning to work.Russo informed Dennis that he had encountered difficultywith a union, that the union representative had entered theestablishment and ordered his employees off the job, andhad used foul and profane language to the employees andthe clientele. Russo also told Dennis that he had fired Bev-erly Peters, Shirley Collins, and Arthur Prince, whom hedescribed as troublemakers in his organization.Lorraine Lauer was first employed by the Respondent ini TheRespondent contests the authenticity of the telegram on grounds ofthe absence of evidence that Rogers was authorized to represent Russo andthe corporation.No evidence was proffered in support of the contest, and Ireject the contentionA contraryfinding,moreover,would require the con-clusion that the Respondent simply ignored the Union's demandOctober 1970 as a waitress, and was later promoted to theposition of -weekend hostess. Mrs. Lauer signed an authori-zation card, but was not at work on the evening of May 16,and did not participate in the work stoppage.Mrs. Lauer testified that on May 13, in the presence ofemployee Betty Knapp, Russo asked her about the Union.Lauer replied that she knew nothing about the Union. Rus-so volunteered that he thought he had gotten rid of one ofthe troublemakers with the departure of his former manag-er,Grey, and that he suspected that Beverly Peters was alsoorganizing a union. Russo threatened that if he found outfor sure Peters was involved that he would get rid of her too,as well as anyone else concerned with the Union. Russo alsothreatened that if the employees wanted a union they couldhave one, but they would be forced to stand at their station,would not be allowed to smoke cigarettes, or have so muchas a glass of water, and they would eat slop for their dinner.Mrs. Lauer also attended the meeting for employees con-ducted by Russo and Quinn on May 20. According toLauer, Russo allowed Quinn to do most of the talking, andQuinn told the employees that the meeting was called so theemployees could air their grievances, and if the employeeswanted collective bargaining they could accomplish thiswithout the outside interference of a union.On July 28, Mrs. Lauer was informed that Quinn wastrying to contact her to tell her she was fired. Lauer calledQuinn and asked what hours she was to work on her nextscheduled day to work. Quinn told her to report at 6 a.m.the next morning. Lauer protested that it had been agreedat the time of her hire that she would work only at night,that she had a small child and no babysitter. Quinn re-sponded that he would have to make a more permanentarrangement, that he would work the morning shift himself,in which event Lauer would not be needed for the eveningshift.Quinn added words to the effect that it might be agood idea if Lauer left in view of all the trouble the Respon-dent had been having.Camille Privitera Jensen was employed by the Respon-dent as a waitress from January through May 1972. Mrs.Jensen signed an authorization card, but was unaware of thework stoppage on May 16 and did not participate. On thefollowing day, however, Jensen heard Russo report over thetelephone that Beverly Peters and Shirley Collins had beenfired. Later on the same day Jensen overheard Russo talkingto three unidentified men in the Respondent's estab-lishment. Russo explained what had happened during thework stoppage on May 16, and threatened that he would fixevery waitress and every employee because he had enoughfriends and would have all the employees fired even if theywere rehired back to work.Mrs. Jensen heard about the work stoppage and calledthe Respondent's place of business early on May 17. Duringthe course of the conversation she talked with Russo, whoinstructed her to report to work. I cannot determine fromthe record, however, whether Jensen did work on May 17,since another portion of her testimony indicates that sheand other employees were told by Russo later on that datethat things would work out and they would be back at work.In any event, Mrs. Jensen attended the meeting conductedby Russo and Quinn on May 20. In a separate conversationwith Jensen, Russo explained that he would talk individu- 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDally with each employee, that the conversations would beconfidential, and that the employees could negotiate withRusso without any outside interference. Mrs. Jensen toldRusso that she was single, needed her Job and asked whenshe could return to work. Russo told her that she wouldreceive a letter from his attorney, and that Jensen was notto worry and he would put her back to work.Mrs. Jensen called severaltimesto inquire when shecould return to work, but Russo replied only that he did notknow. Later in May, Mrs. Jensen stopped bythe restaurantto pick up her check, and informed Russo that she had beenout of work long enough and wanted to know when shecould return. Russo replied that he was going to tell hersomething, and continued that he did not intend to hurt her,but for Beverly Peters and everyone else that participatedin the walkout, especially Mrs. Peters and Mrs. Collins, hewould blackball them, but would not hurt Mrs. Jensen. Mrs.Jensen replied that she did not believe Russo, and that hehad lied to her before. Russo offered to shake hands, butthreatened that if Mrs. Jensen repeated his remarks,- hewould deny them. As of the date of her testimony in thisproceeding,Mrs. Jensen had not been recalled to work.Mrs. Phylis Threlkeld was employed by the Respondentas a Sunday night bartender over a period of about 2 years.Mrs. Threlkeld signed an authorization card for the Union,but insofar as the record reflects she did not participate inthe work stoppage of May 16.On May 21, Mrs. Threlkeld talked to Manager DavidSegar about a shortage in her paycheck, and Segar adjustedthe matter to Threlkeld's satisfaction. On May 28, Mrs.Threlkeld received a call from Quinn, who informed herthat her services were no longer needed. In response to herrequest for the reason, Quinn replied that Mrs. Threlkeldhad raised hell about the shortage in her pay, and this wasno way to go about getting her paycheck. Quinn agreed thathe would call Mrs. Threlkeld in the future, if the Respon-dent had need for her services.On June 6, Mrs. Threlkeld visited the restaurant to pickup her paycheck, and asked Russo why she had been dis-charged. Russo replied that it was because Threlkeld hadpermitted Bill Dennis, a former employee, to go behind thebar to mix his own drinks.Mrs. Hilda Weaver was employed by the Respondent asa hostess and cashier over the period from March to May1972.Mrs. Weaver signed a card authorizing the Union torepresent her for the purposes of collective bargaining. OnFriday, May 12, Mrs. Weaver arrived at work about 3 p.m.,and overheard Camille Privitera Jensen tell Russo that shesuspected that Rita Ryan, Nora Karpen, and Mrs. Weaverwere responsible for instigating the Union. Shortly afterRusso told Mrs. Weaver that if what he was hearing wastrue, he would fire every employee and replace them withnew employees.Mrs. Weaver was scheduled to work on May 17, but wascalled by the Respondent and told not to report for work.In the same conversation, Weaver was told that she wouldbe contacted, and she was invited to a meeting conductedby Russo on May 20. Russo told Mrs. Weaver and the otheremployees that he had a paper for them to sign, that it wasa pledge against the Union, and if the employees wanted towork at the Old Angus they would have to sign the paper.Mrs. Weaver signed the paper and,was told by Russo toreport to work on the following Friday. Later, however,Mrs. Weaver was called and told not to report to work, andthat this instruction came from Russo.Approximately I week later, Mrs. Weaver called Quinnand asked why she had not been called to work since shedid not participate in the work stoppage. Quinn asked whohad instructed her not to report for work, and Weaver re-plied that Madeline Carrick had called her and told her thatkusso did not want her to report for work. Quinn agreed totalk to Russo, and would contact Mrs. Weaver.No contact was received, but about 2 weeks later Mrs.Weaver, accompanied by employee Rita Ryan, visited the'Old Angus to pick up a paycheck. Quinn said that he hadtried to contact Weaver on several occasions, but could notreach her. Mrs. Weaver stated that she had been at home,and asked if Quinn wanted her to report for work on Friday.Quinn made no reply and Mrs., Weaver noticed two po-licemen coming in the door. Quinn explained that he shouldnot be talking to the girls, and on instructions of Russo'sattorney he was not to discuss anything with them. Quinnadded that he wanted to talk loud enough and have a wit-ness as to what he was saying. Mrs. Weaver was nevercontacted to return to work.Mrs. Nora Karpen was employed by the Respondent asa waitress and worked a 5-day schedule over the periodfrom March through May 1972. Mrs. Karpen signed anauthorization card and participated in the work stoppage onMay 16.Earlier on May 16, Mrs. Karpen overheard a conversa-tion between Russo and the evening hostess, Madeline Car-rick. Russo told Carrick that he knew of the union activities,did not care, and by the following day would have all of theemployees replaced.Mrs. Karpen was scheduled to report for work at 4 p.m.,on May 17, but called Russo for instructions and was toldnot to report: Russo invited Mrs. Karpen to come in andhave a meeting with him. At the meeting which was alsoattended by other employees, Russo said that he was disap-pointed in the employees' conduct on the previous evening,that the Union would only cause trouble for the employeesand take money out of their pockets, as well as his pocket,and Russo would never have a union in his establishment.Mrs. Karpen told Russo that she had signed a card for theUnion. Russo showed Mrs. Weaver a paper he had, andexplained that its purpose was to enable the employees ofthe Old Angus to pledge their allegience to Russo, and onlyto him, and not to any other organization entering the res-taurant. Russo also explained that he wanted the employeesto read the paper and sign it, although they were not com-pelled to do so, and that he wanted to know where he stoodwith his employees. As to Karpen, Russo instructed her notto report to work, that she was temporarily laid off, and hecould not return her to work until he knew where he stoodand the union situation was over. Mrs. Karpen was neverrecalled to work.Robert J. Peters, the son of Beverly Peters, was employedby the Respondent for approximately 1-1/2 years as a bus-boy and dishwasher, and Peters worked a regular scheduleof Tuesday, Friday, and Saturday of each week. As relatedabove, Peters signed an authorization card for the Union, OLD ANGUS, INC., OF MARYLANDand he also participated in the May 16 work stoppage.Robert Peters reported to work at his regularly scheduledworktime on May 19, but was told by Quinn that the Re-spondent was amply covered and Peters did not have towork. Peters returned to the Respondent's establishment onMay 23, was allowed to work, and insofar as the recordreflects was not further prohibited from continuing his em-ployment.Robert Peters also testified that on an undisclosed date,after he returned to work, he attended a meeting for em-ployees which Quinn conducted in the downstairs of theRespondent's facilities. Quinn distributed a new personnelpolicy to the employees, read the document over, and toldthe employees to follow the rules. According to RobertPeters' testimony, which is uncontroverted, the Respondentdid not before this date have, any established and writtenemployment rules.The work rules referred to by Robert Peters in his testi-mony are entitled "The Old AngusPersonnelPolicies," andare dated July 1, 1972. The policies set forth certain rulesgoverning the terms and conditions of employment, em-ployee conduct, and the discipline to be imposed for infrac-tions thereof.At the end of the policy statement is theadmonition:NOTE WELLNO SOLICITATION OR DISTRIBUTION OF PRINTED MATERIALS AREPERMITTED DURING WORKING HOURS OR ON THE COMPANYPREMISES VIOLATION OF THIS RULE WILL RESULT IN DISCIPLINE.INCLUDING DISMISSAL.Michael Krebs was employed by the Respondent as abusboy and dishwasher for a period of approximately 2years, and worked a regular schedule of Monday throughThursday of each week. Krebs signed a card for unionrepresentation and also participated in the work stoppage ofMay 16. On May 17, Krebs called Quinn to ask if he wasstill employed. Quinn asked "Did you walk out?" Krebsanswered in the affirmative, and Quinn responded, "Thenyou know." Krebs' father intervened, however, and afterfurther conversations with Russo, Krebs returned to workon May 18. Krebs also attended the employees' meetingconducted by Russo and Quinn on May 20.Krebs worked on the evening of May 20, and during thecourse of the evening he directed some crude language toa waitress who walked over a freshly mopped floor. At theend of the evening Russo and Quinn terminated Krebs.Quinn handed Krebs a piece of paper, and Krebs asked whyhe was fired. Russo replied, "You know why you're fired."Krebs threw the paper in the trash can, and walked out.After Krebs departed Russo and Quinn talked with Someof the other employees, including Robert Peters and DonaldSt.Armand. According to the testimony of these employees,Russo told them that the Union would not do the employeesany good, that it would not be good for them because theywere too young. According to the further testimony of Pe-ters and St. Armand, Russo stated that Krebs had beenbrainwashed and after things cooled off in 2 or 3 weeksRusso would rehire him.547C. The Respondent's DefensesRoss Russo was the only witness called by the Respon-dent to refute the substantive allegations that it had violatedSection 8(a)(1), (3), and (5) of the Act. In no instance didRusso directly contradict the testimony of the GeneralCounsel's witness with respect to conversations betweenRespondent's representative and employees, and the eventsleading up to the work stoppage and the several termina-tions of its employees. Russo's testimony was a compositeof an adulterated hearsay, self-serving declarations, andcontradictions. Russo admitted that he was aware of theemployees' union activities as early as May 12, and from histestimony as a whole it is clear that he was vehementlyopposed to any and all activities which might eventuate inan obligation to recognize and bargain with the Union. Asto these admissions, I credit Russo's,testimony, but I rejectthe remainder in all other respects, save where the evidenceadduced through this witness is corroborated by other evi-dence.I find and conclude, accordingly, that the General Counsel has proved by a preponderance of the evidence that theRespondent violated Section 8(a)(1) of the Act by (1) threat-ening its employees with discharge and various other repn-sals;(2) threatening to "blackball" its employees; (3)interrogating its employees concerning their union activi-ties, sentiments and desires; (4) promising its employeeseconomic and other benefits; (5) coercing its employees tosign a pledge to abandon their allegiance to the Union; and(6) promulgating an unlawful no-solicitation and no-distri-bution rule. The issues with respect to the alleged surveil-lance has been considered above, and I will recommend thatthis allegation of the complaint be dismissed.I also find and conclude that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging or laying offBeverly Peters, Shirley Collins, Hilda Weaver, Nora Kar-pen, Camille Jensen, Arthur Prince, Michael Krebs, PhyllisThrelkeld, Lorraine Lauer, and Robert Peters. It is clearthat the Respondent had knowledge of its employees, unionactivities, and from the conversations between Russo andShirley Collins and other employees, I find a sufficient basisto conclude that Russo was fully apprised, of these employ-ees who executed authorization cards. The Respondent'sanimus toward the protected rights of its employees is tooapparent to necessitate any full blown discussion. As to theRespondent's assertions of discharges or terminations forcause, I reject them. Except in the case of Michael Krebs,the Respondent came forthwith no evidence for the termi-nations. As to Krebs, his crude remark to a waitress mayhave been good grounds for discharge, but on the basis ofRusso's comments to employees Robert Peters and St. Ar-mand immediately after the termination, I am obliged tofind that the.motivating cause was union activities, sympa-thies, and interests.In addition to the above-named employees, the complaintalso alleges that employees Rita Ryan and Sandra Kidwellwere discharged for reasons proscribed by the Act. Neitherthe record made before the United States district court, northe record made before me, contains the slightest bit ofdirect or indirect evidence relating to the time, reasons orfactors relating to the termination of these two employees. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only evidence is that both Ryan and Kidwell signedauthorization cards, but this evidence is clearly insufficientto warrant a finding of unlawful discrimination. I will grantthe Respondent's motion and recommend that the portionof the complaint relating to Ryan and Kidwell be dismissed.I further find and conclude that the Respondent has vio-lated and is violating Section 8(a)(5) and (1) of the Act. TheRespondent's unfair labor practices are both pervasive andoutrageous and cannot be rectified by traditional remedies.In addition, it is clear that the Respondent's whole courseof conduct was initiated and implemented to undermine theUnion, destroy its majority status, and to impede the con-duct of any free election. I find that the Respondent violat-ed Section 8(a)(5) of theAct byits refusal to grant theUnion's request for recognition and bargaining. Both postu-lates of theGisseldoctrine8are met, and a bargaining orderis clearly appropriate.In conjunction with the above finding and conclusion, Ialso find and conclude that the Respondent further violatedSection 8(a)(5) and (1) by bargaining individually with itsemployees over terms and conditions of employment andby unilaterally instituting new employment rules, both incontravention of the rights of the Union as the employees'duly designated collective-bargaining representative.annum as established inIsis Plumbing & Heating Co.,138NLRB 716 (1963).In order to determine the rights of reinstatement and thebackpay due under the foregoing recommendations, I shallalso recommend that the Respondent be ordered to preserveand make available to the Board, upon request, all payrollrecords, social security payment records, timecards, person-nel records and reports, seniority records, and all otherrecords necessary and useful to effectuate the recommenda-tions made above.-As the Respondent has also violated Section 8(a)(5) of 'theAct, I shall recommend that it be ordered, upon request, torecognize and bargain with the Union as the sole and exclu-sive representative of its employees with respect to wages,rates of pay, hours of employment, and other terms andconditions of employment, and, if an agreement is reached,reduce that agreement to writing. As I have also found thatthe Respondent violated Section 8(a)(5) by unilaterally pro-mulgating new work rules for its employees, I shall recom-mend that the Respondent be ordered to desist andwithhold any further enforcement of such rules until it hasoffered the Union notice and, if the Union so desires, theopportunity to bargain. The unit appropriate for bargainingis:IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with its operations set forthin section I, above,have a close, intimate,and substantialrelation to trade,traffic,and commerce among the severalStates, and tend to lead to, and have led to, labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent has engaged in, andis engaging in, unfair labor practices in violation of Section8(a)(1), (3), and(5) of the Act, I shall recommend that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action to effectuate the policiesand purposesof the Act.As I have found that the Respondent violated Section8(a)(3) of the Act by discharging or laying off certain of itsemployees named above, I shall recommend that it be or-dered, to the extent it has not already done so, to offer themimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent posi-tions, with seniority and all other rights and privileges previ-ously enjoyed, and to make them whole for any loss ofearnings suffered by reason of the discrimination,by pay-ment to each of them a sum equal to what they would haveearned in the absence of the discrimination,less net earn-ings during such period, with backpay computed on a quar-terly basis in the manner prescribed in F.W.WoolworthCompany,90 NLRB 289 (1950), and the backpay to eachemployee' shall carry interest at the rate of 6 percent perAll employees of the Respondent's restaurant andcocktail lounge, excluding office clerical employees,professional employees, guards, and supervisors as de-fined in the Act.Inasmuch as the unfair labor practices committed by theRespondent are of such nature and character as to strike atthe basic rights of employees safeguarded by the Act, I shallfurther recommend that the Respondent be orderedto ceaseand desist from infringing in any other manner upon therights of its employees guaranteed by Section 7 of the Act.'CONCLUSIONS OF LAw1.The Respondent, Old Angus, Inc., of Maryland, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union, Hotef and Restaurant Employees and Bar-tenders InternationalUnion, AFL-CIO,is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By threatening its employees with discharge and otherreprisals; threatening to "blackball" its employees; interro-gating its employees concerning the union membership, ac-tivities, and desires; promising its employees economic andother benefits;coercingits employees to sign a no-unionpledge; and by promulgating an unlawful no-solicitationand no-distribution rule, the Respondent has violated Sec-tion 8(a)(1) of the Act.4.By discharging or laying off its employees Beverly Pe-ters,Shirley Collins, Hilda Weaver, Nora Karpen, CamillePrivitera Jensen, Arthur Prince,Michael Krebs, PhyllisThrelkeld, and Robert Peters, the Respondent has violatedSection 8(a)(3) and (1) of the Act.8N L.R B.v.Gissel Packing Co., Inc,395 U S.575 (1969).9N L.R B v EntwistleMfgCo.,120 F 2d 532,536 (C A. 4, 1941). OLD ANGUS, INC., OF MARYLAND5495.The Union is, and has been at all times material ofthese proceedings, the sole and exclusive bargaining repre-sentative of the Respondent's employees in the followingdescribed unit:All of the Respondent's employees at its restaurant andcocktail lounge, excluding office clerical employees,professional employees, guards and supervisors as de-fined in the Act.6.By failing and refusing to recognize and bargain withthe Union, by bargaining individually with its employees,and by unilaterally instituting and promulgating new writ-ten workrulesfor its employees, the Respondent has violat-ed Section 8(a)(5) and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER 10The Respondent, Old Angus, Inc., of Maryland, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge or other repri-sals because of their union or protected concerted activities;threatening to "blackball" employees; interrogating em-ployees concerning their union membership, activities, anddesires; promising its employees economic and other bene-fits to dissuade them from their allegiance to the Union;coercing employees to sign a no-union pledge; and promul-gating an unlawful no-solicitation and no-distribution rule.(b)Discharging or laying off employees because of theirunion or protected concerted activities.(c)Refusing to recognize and bargain with the Union asthe sole and exclusive bargaining representative in a unitcomposed of all its restaurant and cocktail lounge employ-ees, excluding office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act;bargaining individually with its employees concerning wag-es, hours and terms and conditions of employment; andunilaterally instituting and promulgating new written workrulesfor its employees.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective-bargaining or other mutual aid or protec-10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindingsconclusions, and order, and all objections thereto shall be deemedwaived for all purposes.tion as guaranteed by Section'7 of the Act, or to refrain fromany and all such activities.2.Take the following affirmative actions designed to ef-fectuate the policies and purposes of the Act:(a)To the extent it has not already done so, offer BeverlyPeters, Shirley Collins, Hilda Weaver, Nora Karpen, Ca-mille Privitera Jensen, Arthur Prince, Michael Krebs, Phyl-lis Threlkeld, Lorraine Lauer, and Robert Peters immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions, withall seniority and other rights and privileges previously en-joyed, and make them whole for loss of earnings they mayhave suffered by reason of the discrimination against themin the manner set forth in the section hereof entitled "TheRemedy."(b) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for examina-tion and copying, all payroll records, social security records,timecards, personnel records and reports, seniority records,and all other records necessary and relevant to determinethe reinstatement rights and the amounts of backpay dueunder the terms of this recommended Order.(c)Upon request, recognize and bargain with the Unionas the sole and exclusive bargaining representative of all itsemployees in a unit of all restaurant and cocktail loungeemployees, excluding office clerical employees, professionalemployees, guards, and supervisors as defined in the Act,with respect to wages, rates of pay, hours of employment,and other terms and conditions of employment, and if anagreement is reached embody such agreement in writtenform.(d)Cease giving effect to or enforcing the written workrules promulgated for its employees on or about July 1,1972, until the Union has been afforded notice, and, if,theUnion desires, until the Union has had the opportunity tobargain.(e) Post at its College Park, Maryland, establishment,copies of the attached notice marked "Appendix." I I Copiesof said notice on forms provided for by the Regional Direc-tor for Region 5, after being duly signed by theRespondent's representative, shall be posted by the Respon-dent immediately upon receipt thereof, maintained by it for60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are custom-arilyposted.Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director for Region 5, in writing,within 20 days from the date of the Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that insofar as the consolidat-ed complaint in this proceeding alleges unlawful surveil-lanceand the unlawful discharge of Rita Ryan and SandraKidwell the complaint be dismissed.11 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."